           Case 1:20-cv-00511-CM Document 5 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RICHARD HOBBS,

                                 Plaintiff,
                                                                  20-CV-511 (CM)
                     -against-
                                                                CIVIL JUDGMENT
 PATRICK LASCO, SR., et al.,

                                 Defendants.

       By order issued February 21, 2020, the Court dismissed this action but granted Plaintiff

thirty days’ leave to replead his claims in an amended complaint. Plaintiff has not filed an

amended complaint. Pursuant to the order issued February 21, 2020, dismissing the complaint

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    May 12, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
